        Case 3:16-cv-30184-MGM Document 137-1 Filed 10/29/18 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

JOHN DOE,
           Plaintiff                                  Civil Action No. 3:16-CV-30184
   v.
WILLIAMS COLLEGE,
           Defendant

                         DECLARATION OF ELIZABETH H. KELLY

I, Elizabeth H. Kelly, hereby declare and state as follows:

        1.       I am an attorney admitted to practice in the Commonwealth of Massachusetts and

to the United States District Court for the District of Massachusetts.

        2.       I am one of the attorneys representing the defendant Williams College in this

case.

        3.       The documents attached to the Defendant’s Response to Plaintiff’s Statement of

Material Facts are true and correct copies of the following materials, with redactions and the

parties’ names replaced with pseudonyms:

        Ex. 167         November 7, 2017 letter from Attorney Lapp to Attorney Rossi

        Ex. 168         Document produced by Defendant, bates labeled WMS00394-WMS00395

        Ex. 169         Document produced by Defendant, bates labeled WMS07071-WMS07073

        Ex. 170         Document produced by Defendant, bates labeled WMS07068-WMS07070

        Ex. 171         Select slides from the document that is Plaintiff’s Exhibit 66

        Signed under the pains and penalties of perjury this 29th Day of October, 2018.




AM 70195069.1                                     1
        Case 3:16-cv-30184-MGM Document 137-1 Filed 10/29/18 Page 2 of 2



                                     /s/ Elizabeth H. Kelly
                                     Elizabeth H. Kelly (BBO No. 672277)
                                         liz.kelly@lockelord.com
                                     LOCKE LORD LLP
                                     111 Huntington Avenue
                                     Boston, MA 02199
                                     617.230.0100




AM 70195069.1                          2
